Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed August 17, 2022 has been entered and made of record. Claims 1, and 3-8 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1 and 8 are allowable over the prior art of record.
-- Claims 3-7 are allowable in view of their dependency from claim 1.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“a detection region setter that sets, in the two-dimensional action frame, a detection region corresponding to a three-dimensional position of the moving body at the timing when the action is taken, a player detector that detects, from the detection region, an actor region in which the player who has performed the action is captured, wherein the detection region setter switches a relative position of the detection region to the position of the moving object in the two-dimensional action frame, according to the three-dimensional position of the moving object”.
The relevant prior art of record, Yoshikawa et al, (JP 2006-012012), discloses ball game image analysis apparatus comprising: an image receptor configured to receive a plurality of moving image frames of the ball game captured by an imaging device, (see at least: Par. 0018, 0028, “see the non-final action for more details”); a trajectory calculator configured to calculate a trajectory of a moving body for the ball game by using the plurality of moving image frames, (see at least: Par. 0005 and 0021, “see the non-final action for more details”); an action determiner configured to determine whether an action is taken for the moving body by a player of the ball game on a basis of a change of the trajectory of the moving body, (see at least: Par. 0018, “see the non-final action for more details”); and an action frame selector configured to select, as an action frame, a moving image frame of a timing when the action is taken from among the plurality of moving image frames, when the action is taken, (see at least: Par. 0016, “see the non-final action for more details”); and  an actor recognizer configured to recognize, from the action frame, a player who has performed the action, (see at least: Par. 0012, and 0014, “see the non-final action for more details”). Yoshikawa further discloses the actor recognizer, which recognizes the player who has performed the action from the action frame, (Yoshikawa, see at least: Par. 0012, and 0014, “see the non-final action for more details—claim 2”). However, while disclosing the actor recognizer for recognizing the player who has performed the action from the action frame; Yoshikawa fails to teach or suggest, either alone or in combination with the other cited references, a detection region setter that sets, in the two-dimensional action frame, a detection region corresponding to a three-dimensional position of the moving body at the timing when the action is taken, a player detector that detects, from the detection region, an actor region in which the player who has performed the action is captured, wherein the detection region setter switches a relative position of the detection region to the position of the moving object in the two-dimensional action frame, according to the three-dimensional position of the moving object”.

A further prior art of record, Sasaki (US-PGPUB 2017/0132470) discloses the actor region in the action frame, (Sasaki, see at least: Fig. 1, and Par. 0042, the start position 6 region of the trajectory 5a as shown in Fig. 1 corresponds to the actor region in the action frame); a detection region setter configured to set, for the action frame, a detection region corresponding to a three-dimensional position of the moving body, (Sasaki, see at least: Figs. 1, 7, and Par. 0039-0040, setting partial region 10a through which only the ball, shot by a player, passes, in an image frame 10, detecting the ball in the partial region 10a, and calculating the three-dimensional coordinates of the ball 5 on the principle);  and a player detector configured to detect, from the detection region, an actor region in which the player who has performed the action is captured, (Sasaki, see at least: Par. 0043, the image processing device identifies a player 7 who is present at the three-dimensional coordinates of the ball 5). However, while disclosing the setting for the action frame, a detection region corresponding to a three-dimensional position of the moving body; Sasaki fails to teach or suggest, either alone or in combination with the other cited references, setting, in the two-dimensional action frame, a detection region corresponding to a three-dimensional position of the moving body at the timing when the action is taken, a player detector that detects, from the detection region, an actor region in which the player who has performed the action is captured, wherein the detection region setter switches a relative position of the detection region to the position of the moving object in the two-dimensional action frame, according to the three-dimensional position of the moving object”.

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        08/27/2022